Exhibit 10.2

EXECUTION COPY

FIRST AMENDMENT TO AMENDED AND RESTATED MEMBERSHIP INTEREST

PURCHASE AGREEMENT

This First Amendment to Amended and Restated Membership Interest Purchase
Agreement (this “Amendment”), dated as of July 22, 2013 (the “Effective Date”),
is entered into among Foundation Healthcare Affiliates, LLC, an Oklahoma limited
liability company (“Seller”), TSH Acquisition, LLC, a Delaware limited liability
company (“Buyer”), and Graymark Healthcare, Inc., an Oklahoma corporation
(“Parent” and together with the Seller and Buyer, the “Parties”).

RECITALS

WHEREAS, Seller and Buyer entered into that certain Amended and Restated
Membership Interest Purchase Agreement dated as of March 29, 2013 (the “Purchase
Agreement”), pursuant to which Seller agreed to sell and Buyer agreed to
purchase (i) all of the issued and outstanding membership interests (the “FSA
Membership Interests”) in Foundation Surgery Affiliates, LLC, a Nevada limited
liability company, and (ii) all of the issued and outstanding membership
interests (together with the FSA Membership Interests, the “Membership
Interests”) in Foundation Surgical Hospital Affiliates, LLC, a Nevada limited
liability company, all as more particularly described in the Purchase Agreement.

WHEREAS, the Parties desire to amend the Purchase Agreement to update the
Purchase Price Seller shall receive from Buyer in connection with the sale of
the Membership Interests.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual rights and obligations hereunder,
the Parties hereby agree as follows:

 

1. Purchase Agreement. The Parties agree that the Purchase Agreement is in full
force and effect. All capitalized terms used in, and not otherwise defined in,
this Amendment shall have the meanings given them in the Purchase Agreement.

 

2. Amendments to Article I.

 

  (a) The definition of the term “Parent Common Shares” in Article I is amended
to read as follows:

““Parent Common Shares” means 114,500,000 shares of Parent Common Stock issued
at Closing.”

 

  (b) The definition of “Post-Closing Tax Period” in Article I is amended to
read as follows:

““Post-Closing Tax Period” means any taxable period beginning after the Tax
Effective Date and, with respect to any taxable period beginning before and
ending after the Tax Effective Date, the portion of such taxable period
beginning after the Tax Effective Date.”



--------------------------------------------------------------------------------

  (c) The definition of “Pre-Closing Tax Period” in Article I is amended to read
as follows:

““Pre-Closing Tax Period” means any taxable period ending on or before the Tax
Effective Date and, with respect to any taxable period beginning before and
ending after the Tax Effective Date, the portion of such taxable period ending
on and including the Tax Effective Date.”

 

  (d) A definition of the term “Amendment” is added in Article I to read as
follows:

““Amendment” means the First Amendment to Amended and Restated Membership
Interest Purchase Agreement, entered into by and among Buyer, Seller and Parent,
dated as of                         , 2013.”

 

  (e) A definition of the term “Note” is added in Article I to read as follows:

““Note” has the meaning set forth in Section 2.2(c).”

 

  (f) A definition of the term “Tax Effective Date” is added in Article I to
read as follows:

““Tax Effective Date” means July 1, 2013.”

 

3. Amendment to Section 2.2. Section 2.2 of the Purchase Agreement is deleted in
its entirety and replaced with the following:

“Section 2.2 Purchase Price. The aggregate purchase price (the “Purchase Price”)
for the Membership Interests and the Additional Purchased Assets shall be:

(a) the Parent Common Shares;

(b) the assumption of the Assumed Liabilities; and

(c) a demand promissory note for the principal amount of two million US dollars
($2,000,000) (the “Note”) issued by Parent to Seller substantially in the form
attached as Exhibit A to the Amendment.”

 

4. Amendment to Section 2.4(a)(i). Section 2.4(a)(i) of the Purchase Agreement
is deleted in its entirety and replaced with the following:

“(i) the Purchase Price, by delivery to Seller of a stock certificate registered
in the name of Seller representing the Parent Common Shares and the Note
executed by a duly authorized officer of Parent.”

 

5. Amendment to Section 2.5. Section 2.5 of the Purchase Agreement is amended by
adding the following sentence at the end of the existing Section 2.5:

“For tax and accounting purposes the Closing shall be deemed to be effective as
of the Tax Effective Date.”



--------------------------------------------------------------------------------

6. Amendment to Section 6.1(b). Section 6.1(b) of the Purchase Agreement is
deleted in its entirety and replaced with the following:

“(b) Without the prior written consent of Buyer, Seller (and, prior to the
Closing, each Company, their Affiliates and their respective Representatives)
shall not, to the extent it may affect, or relate to, any Company, make, change
or rescind any Tax election, amend any Tax Return or take any position on any
Tax Return, take any action, omit to take any action or enter into any other
transaction not in the ordinary course of business consistent with past practice
that would have the effect of increasing the Tax liability or reducing any Tax
asset of Buyer or a Company. Seller agrees that Buyer is to have no liability
for any Tax resulting from any action of Seller, any Company, their respective
Affiliates or any of their respective Representatives taken prior to the Tax
Effective Date, and agrees to indemnify and hold harmless Buyer (and, after the
Closing Date, each Company) against any such Tax or reduction of any Tax asset.”

 

7. Amendment to Section 6.3. Section 6.3 of the Purchase Agreement is deleted in
its entirety and replaced with the following:

“Section 6.3. Tax Indemnification. Seller shall indemnify each Company, Buyer,
and each Buyer Indemnitee and hold them harmless from and against: (a) any Loss
attributable to any breach of or inaccuracy in any representation or warranty
made in Section 3.25; (b) any Loss attributable to any breach or violation of,
or failure to fully perform, any covenant, agreement, undertaking or obligation
in Article VI; (c) all Taxes of the Seller or any Company for all Pre-Closing
Tax Periods; (d) all Taxes required to be paid or withheld by the Seller or any
Company for all Pre-Closing Tax Periods; (e) all Taxes of any member of an
affiliated, consolidated, combined or unitary group of which the Company (or any
predecessor of the Company) is or was a member on or prior to the Tax Effective
Date by reason of a liability under Treasury Regulation Section 1.1502-6 or any
comparable provisions of foreign, state or local Law; and (f) any and all Taxes
of any person imposed on a Company arising under the principles of transferee or
successor liability or by contract, relating to an event or transaction
occurring before the Tax Effective Date, in each of the above cases, together
with any out-of-pocket fees and expenses (including attorneys’ and accountants’
fees) incurred in connection therewith. Seller shall reimburse Buyer for any
Taxes of a Company that are the responsibility of Seller pursuant to this
Section 6.3 within ten Business Days after payment of such Taxes by Buyer or the
Company.

Parent shall indemnify Seller and each Seller Indemnitee and hold them harmless
from and against (i) any Loss attributable to any breach of or inaccuracy in any
representation or warranty made in Section 4.11, and (ii) any Loss attributable
to any breach or violation of, or failure to fully perform, any covenant,
agreement, undertaking or obligation in Article VI, in each case, together with
any out-of-pocket fees and expenses (including attorneys’ and accountants’ fees)
incurred in connection therewith.



--------------------------------------------------------------------------------

8. Ratification. Except as specifically amended herein, the Purchase Agreement
shall remain in full force and effect, and is hereby ratified by the Parties. In
the event that any terms of this Amendment shall conflict with the terms of the
Purchase Agreement, the terms of this Amendment shall prevail. All references
herein to the “Purchase Agreement” shall mean the Purchase Agreement as amended
by this Amendment. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one and the same Amendment.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
effective in all respects as of the Effective Date set forth above.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

FOUNDATION HEALTHCARE

AFFILIATES, LLC

By:   /s/ Robert M. Byers Name: Robert M. Byers Title: President and Chief
Operating Officer

 

GRAYMARK HEALTHCARE, INC. By:   /s/ Stanton Nelson Name: Stanton Nelson Title:
Chief Executive Officer

 

TSH ACQUISITION, LLC

 

By:  

Graymark Healthcare, Inc.,

its Manager

By:   /s/ Stanton Nelson Name: Stanton Nelson Title: Chief Executive Officer

SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED

MEMBERSHIP INTEREST PURCHASE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

Promissory Note (Demand)